Citation Nr: 1046441	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-31 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  A 
Notice of Disagreement was filed in January 2008, a Statement of 
the Case was issued in August 2008, and a Substantive Appeal was 
received in September 2008.  

The August 2007 rating decision also denied entitlement to 
service connection for a skin disability, and the Veteran filed a 
Notice of Disagreement in January 2008.  A Statement of the Case 
was issued in August 2008.  However, in his Substantive Appeal 
the Veteran expressly indicated that he was only appealing the 
heart issue.  Thus, the skin issue is not in appellate status.  
See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served in the Republic of Vietnam between January 
1968 and September 1969.  

Private treatment records from Olympia Radiologists dated in 
August 2003 reflect that the Veteran was assessed with 
cardiomegaly and mild venous congestion but no other signs of 
congestive failure, pneumonia, or other acute disease.  

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  



In part, the final rule provides for presumptive service 
connection for "Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina)".  Note 3, at the 
end of § 3.309, provides:  "For purposes of this section, the 
term ischemic heart disease does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
Ischemic heart disease."   

In light of the foregoing, a VA examination and opinion (based on 
a review of the claims file) is necessary to comply with 38 
C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination to determine whether the nature 
and extent of any heart disorder present and, 
specifically, whether the Veteran has 
ischemic heart disease.  It is imperative 
that the claims file be made available to the 
examiner for review in connection with the 
examination.  

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim of 
service connection for a heart disability.  
Unless the benefit sought is granted, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


